McQUADE, Justice
(dissenting).
The majority today reaches a position which is, perhaps, tenable as a matter of pure logic.1 I can not, however, agree with them that it is the law. They attempt to fit this case within the too-narrow “internal union matter” exception to the doctrine of federal pre-emption in labor law. That niche is entirely too small to accommodate this particular action. Although this ground has been plowed here before,2 a recapitulation of the United States Supreme Court cases, and the principles which may be derived therefrom, may serve to indicate more precisely the errors upon which the majority opinion is founded.
For over a decade prior to 1959, the Supreme Court sought delicately to adjust the relationship of state and federal powers in the area of labor adjudication in order optimally to serve the competing purposes of the national labor legislation and the values of our federal system. Although that process contributed greatly to the confusion with which we are involved in this case, a recapitulation of a few of the leading cases of that period will serve to explicate the full scope of the pre-emption doctrine announced in San Diego Building Trades Council v. Garmon.3
The first of the important cases was Garner v. Teamsters etc. Union,4 which involved an attempt to induce the State of Pennsylvania to enjoin picketing which was fairly clearly a matter for the N.L. R.B. In the course of an opinion holding the dispute not to be a proper object of state jurisdiction, a number of elements, thought to be important in pre-emption cases were discussed. That case was dis*307tinguished from those involving injurious conduct which the National Labor Relations Board had no express power to prevent and which was, therefore, either “governable by state law or it is entirely ungoverned.” And the case was found to be one not involving mass picketing or threats to the public peace and safety and, therefore, a “local matter.”
In Garner there were three principles upon which the affirmative holding of pre-emption was founded. The first was the oft-repeated theory that the very core of the pre-emption doctrine was a conflict of remedies. Justice Jackson seemed to mean that if a state court would provide a sanction for conduct which was subject to N.L.R.B. cognizance when the federal tribunal would not allow such a sanction, then there was a “conflict between state and federal remedies.” This actually seems to mean that the conflict to be avoided is between differing substantive standards of primary and not remedial law, but Justice Jackson phrased it in terms of remedies and that phrasing was very important until Garmon, six years later. The second principal leg for Garner was that the federal labor law plan not only comprehended a set of new rules, but also a new tribunal, with its own procedure and system of remedies; this was a comprehensive system of regulation, interference with any part of which was likely to damage the entire fabric. “A multiplicity of tribunals and a diversity of procedures are quite as likely to produce incompatible or conflicting adjudications as are different rules of substantive law.” And the final leg for the Garner decision was a corollary to the other two. It was that, when a matter was subject to the invocation of the federal labor law, the congressionally devised Labor Board had primary jurisdiction to interpret the substantive law expertly and uniformly. The next key case was United Construction Workers v. Laburnum Constr. Co.5 This case involved a series of riotous attempts by a subsidiary union of the United Mine Workers to organize some A.F.L. employees of a building contractor who happened to have a job in coal-mining country. The state court tort judgment was upheld by the United States Supreme Court as not pre-empted. In so holding that Court assumed that the conduct involved constituted an unfair labor practice. The Garner case was distinguished therein, because in that case Congress had provided a preventive remedy exactly parallel to that which the state court was asked to impose. Laburnum, it was said, involved no such conflict of remedies because “Congress has neither provided nor suggested any substitute for the traditional state court procedure for collecting damages for injuries caused by tortious conduct.” Pre-emption was, thus said to turn on whether or not the N.L.R.B. could give the same relief which the state sought to provide. Justice Douglas filed a dissent in Laburnum,6 It was his position that the federal law was a comprehensive system of rules, procedures and remedies which was designed to avoid disruptions of commerce by bringing labor disputes to orderly and rapid conclusions. The provision of an alternative, lucrative state court remedy would upset this delicate balance and cause controversies to live long in the courts, depriving the federal scheme of its healing effects and keeping old wounds open.
Following Laburnum, the next case which attempted further to elucidate the theoretical underpinning of pre-emption was Weber v. Anheuser-Busch, Inc.7 In that opinion, holding that a state anti-trust law injunction would not lie, Mr. Justice Frankfurter reiterated the Garner theory of primary jurisdiction to decide what was prohibited and what protected and the notion that the crux of the pre-emption matter *308was the conflict of remedies. Garner was, thus, said to turn on the fact that there were “two similar remedies, one state and one federal, brought to bear on precisely the same conduct.” And it was on this ground that the Laburnum case was distinguished, “the violent conduct was reached by a remedy having no parallel in and not in conflict with, any remedy afforded by the' federal Act.” While much of this still sounded as if a conflict of primary rules was the difficulty, the reference to Laburnum only served to emphasize that it was competition among remedies which was considered crucial. Weber finally declared that it did not matter that the state power was invoked to serve some regulatory purpose other than the ordering of labor relations. The pre-emption doctrine protected the N.L.R.B.’s primary jurisdiction to characterize and remedy conduct. Competition with that competence from state tribunals was not to be countenanced on any theory.
The final pre-Garmon cases which are important here are the Gonzales8 and Russell9 cases wherein the court was again able to hold no pre-emption. These two cases might be said to have represented the high-water mark of concurrent state jurisdiction in labor law. The Russell case involved a very ambiguous fact situation stemming from conduct which was either very nearly as egregious as that in Laburnum or else no more disorderly than might be expected in any tense, major strike. In upholding an award of exemplary and compensatory damages (as compensation for lost wages during the strike) the United States Supreme Court further muddied the waters. Where Garner had rejected a distinction between actions to vindicate public rights from those to compensate private rights and where Weber had rejected the notion that there was a relevant distinction between state general law and state labor law, the Russell case seemed to go in exactly the opposite direction. Although there was an N.L.R.B. remedy which exactly duplicated the compensatory damages ■for lost wages, the Russell opinion held that there was no conflict of remedies. This, it was reasoned, was because the principles which supported the state court action were private principles of general law, while those underlying the N.L.R.B. action were designed to vindicate public rights and “to effectuate the purposes of the Federal Act.” Therefore, it was said, precisely the same sanction directed at precisely the same conduct (and justified by findings of a non-expert, non-federal tribunal) did not constitute a conflict of remedies. After Russell it could reasonably be said that general state tort law sanctions could be freely directed at labor relations activity which, based upon state court findings of fact, was not protected by federal law.
Gonzales, upon which the majority relies so heavily, was decided on the same day as Russell. It was a California contracts case in which a union member, who claimed to have been wrongfully expelled from his union, was ordered reinstated and given damages for lost wages as well as for mental and physical suffering caused by the union’s breach of contract. Justice Frankfurter, again writing for that Court, admitted that there might be an unfair labor practice made out by the facts, but preferred to characterize the action solely as one giving effect to a union member’s rights without reference to extra-union employment or labor relations factors. This was so even though the damages given closely paralleled the award which the National Labor Relations Board could have imposed if it had found an unfair labor practice. The possibility of conflict with national labor policy was, for no articulated reasons, said to be “too contingent, too remotely related to the public interest *309expressed in the Taft-Hartley Act, to justify depriving state courts of jurisdiction to vindicate the personal rights of an ousted union member.” 10 This conclusion, which in terms of legal and logical argument was mere ipse dixit, was “emphasized” by an examination of the way in which the lower courts and the parties characterized the action. It was a contracts action and, therefore, it served “internal” purposes. If it had been a labor law case, presumably, it would have been “external” and preempted. Justice Frankfurter’s examination of the theory of the pleadings to establish the distinction between the state’s focus on internal union matters and the national focus on external labor relation matters smacks somewhat of the aridity of the ancient forms of action.
After 1958 it might readily be concluded that there was a wide area of activity, or cases, or remedies which were solely the province of the National Labor Relations Board. And, especially after Gonzales and Russell, it could be as well concluded that there was as wide an area which was subject to the concurrent jurisdiction of the state and national tribunals. There was not, however, any well-evolved set of clear principles which could be applied to determine into which category a given case might fall. As we pointed out the first time that Mr. Lockridge’s litigation was before us, the law in the area was confused and unsettled.11 The various cases seemed each to announce a new rationale repugnant to the last. The difficulty, as the justices had never ceased to mention and as professor, and later solicitor general, Cox had early pointed out, was that Congress had never delineated the boundaries of the two jurisdictions.12 The Supreme Court had attempted to fill this breach by statutory interpretation which was based on the assumption that there had to be some, but not much, concurrent state jurisdiction13 Professor Cox had rightly warned that this allowance of simultaneous jurisdiction over the same matter would ultimately lead to excessive litigation and confusion as every point of state law would ultimately have to be passed on by the United States Supreme Court.14 That Court’s effort to draw the jurisdictional boundaries according to sensitive, subtle judgments about the relative positions of the competing state and national interests through a process of “litigating elucidation” on a case by case basis had, as we have seen, come a cropper. The justices had simply been unable to state coherently what the controlling considerations were. Some of the supposed “principles,” especially the notion of conflict of remedies, seemed to be tenuously related to considerations of national labor policy at best. It was this background against which the strict, even “wooden” rule of the Garmon case stands so starkly. A careful reading of Garmon indicates that in it, the majority of the Supreme Court, led again by Justice Frankfurter, embarked on a new course departing substantially from the line of decisions which preceded it.
The majority opinion in San Diego Building Trades Council v. Garmon15 began by describing the difficult process of attempting to give meaning to a statutory framework which was vague, poorly foreseen or utterly unperceived as a process of “giving application to congressional incompletion.” This complaint of con*310gressional inactivity was followed by a plea that, if a better and more sensitive demarcation than that provided by the courts was wished, it was up to the Congress to draw better and more precise boundaries by enactment. This suggested action, echoing Professor Cox’s argument made five years before, if it had been acted upon by the National Congress, might well have saved the parties and the courts of Idaho most of the time and money expended in litigating the jurisdictional question in this case.
Having concluded that the legislature had not given the courts much guidance, Justice Frankfurter explicitly disavowed the attempted, subtle, case-by-case decisional process' of the preceding decade.
“The nature of the judicial process precludes an ad hoc inquiry into the special problems of labor-management relations involved in a particular set of occurrences in order to ascertain the precise nature and degree of federal-state conflict there involved, and more particularly what exact mischief such a conflict would cause.” 16
This is directly at war with the spirit of “elucidating litigation” which had animated the previous cases. But, if this were not enough, the point was emphasized as Justice Frankfurter began to review the law derived from the cases. Not all reasoning in them was of determinative importance, and much of the language used in the past did not articulate the principles upon which the decisions rested:
“We state these principles in full realization that, in the course of a process of tentative, fragmentary illumination carried on over more than a decade during which the writers of opinions almost inevitably, because unconsciously, focus their primary attention on the facts of particular' situations, language may have been used or views implied which do not completely harmonize with the clear pattern which the decisions have evolved.” 17
And, in any event, the process of elucidation was now over, and the court was going to state the correct rules to decide cases based on a decade’s experience. Garmon was clearly and consciously meant to strike a new course.
But a new course as to what? The majority . in today’s opinion would restrict Garmon to cases involving picketing. Justice Frankfurter’s words, however, do not support that .conclusion. The issues decided by. the Garmon case were framed as broadly as possible.
“The case before us concerns one of the most teasing and frequently litigated areas of industrial relations, the multitude of activities regulated by §§ 7 and S of the National Labor Relations Act. * * * The'extent of which the variegated laws of the several States are displaced by a single, uniform, national rule * * *. ”18
There was no broader way to frame the issue in the case. When a justice as experienced, precise and lawyer-like as was Justice Frankfurter so obviously chooses to have a case cover the most ground possible, we can only conclude that the decision to be doctrinaire was purposeful.19
Having clearly indicated that Garmon was to state a new rule for the entire catalogue of labor law pre-emption cases, the opinion went on to state the salient considerations which underlay the new doctrine.
“The unifying consideration of our decisions has been regard to the fact that Congress has entrusted administration of *311the labor policy for the Nation to a centralized administrative agency, armed with its own procedures, and equipped with its specialized knowledge and cumulative experience.” 20
Citing Garner¿ the court also noted that the N.L.R.B. had, as an expert tribunal, primary jurisdiction over questions within its competence.21 And, most importantly, the court referred to the completeness of the federal regulatory scheme, the dense inter relationship between the rules, the administrative process, the expert agency and the remedies. Therefore pre-emption was liecessary whenever this delicate and purposeful national law system might be encroached upon in any way.
“When it is clear or may fairly be assumed that the activities which a State purports to regulate are protected by § 7 * * * [or prohibited by] § 8, due regard for the federal enactment requires that state jurisdiction must yield.” 22
And, because it is often not clear when matters are subject to either section or are meant to be utterly unregulated and because the pre-eminent principle is complete respect for the federal scheme,
“When an activity is arguably subject to § 7 or § 8 of the Act, the States as well as the federal courts must defer to the exclusive competence of the National Labor Relations Board if the danger of state interference with national policy is to be averted.”23
The governing consideration was the necessity of absolute avoidance of even potential interference with federal labor policy.
There were only two narrow exceptions allowed to this rule of practically total preemption. The first was conduct which breached or threatened to breach the public peace. The Laburnum and Russell cases were limited in their holdings to this narrow rule. The second exception was conduct which was of only “peripheral concern” of the Act. Gonzales was the only case cited for this last proposition.
And, finally, Garmon rejected much of the reasoning in the old cases. Remedies, conflicting or otherwise, were no longer determinative. The language about conflicting remedies in Laburnum was explicitly rejected. It was conduct alone which was regulated. If the conduct even arguably came within the scope of the national policy, all adjudication about it had to be commenced in the N.L.R.B. Also the distinctions between general laws and specific labor regulation, or those based on the characterizations of the parties, juries, or state tribunals were not of importance. It was, again, state regulation of conduct — no matter on what theory — which was to be avoided. If the activities which inspired the litigation were even arguably among those which had been entrusted to the judgment of the expert National Labor Relations Board for application of the comprehensive scheme of federal rights and remedies, then jurisdiction was solely in the national board. Any intervention in such areas by the inexpert state courts, even if the Board would not, in its discretion, choose to rule on the merits, was absolutely prohibited by Garmon.
The Garmon case, thus, represents a watershed in the jurisprudence of pre-emption. It purported to be and was a complete break with the decisions in the past. It stated a simple, omnibus rule: if conduct was even arguably subject to adjudication by the expert National Board it was ungovernable by state power. It narrowed the *312permissable scope of state jurisdiction to conduct which threatened good order or which was utterly irrelevant to national policy. And it foreclosed recourse to the confused jumble of cases out of which it was born. It was now to be the rule in Garmon’s case which was to control. The preceding cases had vitality only to the extent allowed them by Garmon. The rule was intentionally crude, even “wooden”, because it was, at least in part, designed-to provide a “bright line” for deciding jurisdictional issues and, thereby, to cut off the cascade of state court litigation which the cases through Russell and Gonzales threatened to inspire.24 It is possible that, in declaring this unsubtle rule-in reaction to the confusion of the preceding decade, the Supreme Court of the United States was guilty of throwing out the baby with the bath water. But even if that is so, under the Supremacy Clause this court has no choice but to follow that lead. Garmon is- absolutely the controlling case.
While it was not perfectly clear that Garmon was the determinative decision when this case first came before this Court over seven years ago, it is now indisputable. In the ten years since the Garmon decision the cases in the United States Supreme Court25 and in the state courts26 which recognize the supremacy of the rule in that case are legion. The most important amóhg these for our purposes are the Borden 27 and Perko 28 cases which the hiajority attempts, .unsuccessfully, to distinguish from Lockridge. Those cases did not turn on the fact of membership or non-membership in the defendant union. The touchstone in each of those cases was a denial of the rights of a union member which effectively caused that member to be deprived of employment which he otherwise had. The form or theory of the-pleadings, whether the :action sounded in contract or in tort or was a hybrid labor-relations case did not matter. . After Garmon the key to analysis, when pre-emption is urged, is the character of the conduct. In Borden and Perko the court catalogued the ways in which the conduct complained of could “reasonably” arguably have been characterized by the expert National Labor Relations Board as either § 7 or § 8 conduct. This discussion, required for decision after Garmon, is what the majority refers to when it says “Justice Harlan * * pointed to many important policy questions involved in those cases which were more properly to be decided by the Board.” That lengthy treatment is not needed in this instance; the majority concedes .that the conduct complained of did indeed constitute an unfair labor practice. Following Borden and Perko and Garmon, that concession is all that is needed; the conduct is § 8 activity; jurisdiction is, therefore, pre-empted.
1'he majority, however, attempts to rely on the “distinction” which Justice Harlan drew between the Borden and Perko cases and Gonzales. The Gonzales case was different because, according to Justice Harlan, it “turned on the Court’s conclusion that the lawsuit was focused on purely *313internal union matters.” 29 That, the majority would urge us to believe is also true here. .There are two answers to that contention. The first is to hypothesize Mr. Lockridge’s answer if we were to ask him if he would like his union membership back or his seniority rights and his damages, but not both. And the second answer, a corollary of the first, is that it is impossible to say that this Court in this case has not focused sharply on conduct touching Lock-ridge’s employment relation when all of the relief — excepting restoration of simple union membership — necessarily had to turn on this Court’s interpretation of § 3 of the collective bargaining contract between the defendant union and Greyhound. How could we award seniority rights and back wages to this plaintiff if we had not concluded that the union had not been acting in pursuance of a lawful union security agreement? And that determination is not “merely peripheral” to the Act nor is it one which involves wholly internal union matters. The conclusions which the Court has made in this case today are on precisely the sort of “difficult and complex problems” which, under the primary jurisdiction rationale of Garmon, are solely within the competence of the expert National Labor Relations Board. The problems of interpretation of the union charter and the bargaining contract here are no less difficult than are some of the “problems of definition” consigned to the Board in Perko. It is not, despite the ipse dixit of the majority, “obvious * * * that Lockridge was not subject to suspension or dismissal.” And it is not for us to decide if our intrusion into the regulation of this conduct will “not militate against the discipline which is necessary to preserve the goals of concerted action, but rather militate in favor of the basic purpose for which national labor law was created.” That determination, no matter what may be our own view of our competence, has been taken from us and vested wholly in the expert N.L.R.B., as a matter of federal law, under the Garmon rule. Whatever the current status of the Gonzales case might be, it is clear that the rule in the Gannon case, as applied in Borden- anchiPerko, 'requires that the courts of Idaho refuse, to assert the jurisdiction which they do not have in this case.
To make one point for a second time, the concession that the conduct regulated in this instance did probably constitute an unfair labor practice (which conclusion is not that terribly clear) should have ended this case. The statement by the majority that :
“Pre-emption is not established simply by showing that the same facts will sustain two different legal wrongs. This would be analogous to precluding a contract action by proving the facts also establish a tort,”
grossly misinterprets the Garmon-PerkoBorden rule which specifically rejects the notion that what is important is the theory upon which a case is tried. The rule is if conduct which is to be regulated is reasonably arguably covered by § 7 and § 8 of the Act, then the jurisdiction to regulate that conduct belongs solely to the national agency.
The correct rule is clearly a crude, simple device. It fails to make subtle distinctions “in order to ascertain the precise nature and degree of federal-state conflict * * and more particularly what exact mischief such a conflict would cause.” 30 It is thus on purpose. It is designed to avoid the sort of confused and unbelievably protracted litigation with which we are faced in this case. It should have been allowed to have effect the first time this case came to this Court well over seven years ago. It should, as a function of our position in the federal system as defined by the Supremacy Clause, be given effect even now.
The Supreme Court of the United States sought for a decade to devise a better rule. *314It could not. The rule which we have in Garmon is at least easy to apply — and we should apply it. If we are unhappy with this situation we can only plead with those responsible for the dominant federal law— the United States Supreme Court, and, more importantly, the Congress — to make a change.

.See Michelman, State Power to Govern Concerted Emjdoyee Activities, 74 Harv. L.Rev. 641 (1961). Professor Michel-man, in that thoughtful if not wholly realistic article, observed: “The more state courts are hemmed in by sweeping pre-emption rules which prevent them from reaching a sensible decision on the facts of a particular ease, the more they are likely to struggle to evade or to avoid the rules. The disposition of difficult cases may not be greatly facilitated, and there will be some compulsion to a kind of lawlessness in the federal system which cannot be effectively policed.” Id., at 683. That observation applies acutely to this case.


. Cox’s Food Center, Inc. v. Retail Clerks Union, Local No. 1653, 91 Idaho 274, 420 P.2d 645 (1966).


. 359 U.S. 236, 79 S.Ct. 773, 3 L.Ed.2d 775 (1959).


. 346 U.S. 485, 74 S.Ct. 161, 98 L.Ed. 228 (1953). The labor law pre-emption theory dates at least back to Hill v. Florida ex rel. Watson, 325 U.S. 538, 65 S.Ct. 1373, 89 L.Ed. 1782 (1945).


. 347 U.S. 656, 74 S.Ct. 833, 98 L.Ed. 1025 (1954).


. 347 U.S. 656 at 671, 74 S.Ct. 833.


.348 U.S. 468, 75 S.Ct. 480, 99 L.Ed. 546 (1955).


. Internation Association of Machinists v. Gonzales, 356 U.S. 617, 78 S.Ct. 923, 2 L.Ed.2d 1018 (1958).


. International Union, United Automobile etc. Workers v. Russell, 356 U.S. 634, 78 S.Ct. 932, 2 L.Ed.2d 1030 (1958).


. 356 U.S. 617, at 621, 78 S.Ct. 923, at 925.


. Lockridge v. Amalgamated Ass’n of St., El. Ry. & M. C. Employees, 84 Idaho 201, 208, 369 P.2d 1006 (1962).


. See Cox, Federalism in the Law of Labor Relations, 67 Harv.L.Rev. 1297 (1954).


. Compare International Ass’n of Machinists v. Gonzales, 356 U.S. 617, 78 S.Ct. 923, 2 L.Ed.2d 1018 (1958), and Garner v. Teamsters Union, 346 U.S. 485, 74 S.Ct. 161, 98 L.Ed. 228 (1953), with Guss v. Utah Labor Relations Board, 353 U.S. 1, 77 S.Ct. 598, 1 L.Ed.2d 601 (1957).


. Cox, supra note 12, at 1315-1317.


. 359 U.S. 236, 79 S.Ct. 773, 3 L.Ed.2d 775 (1959).


. 359 U.S. 236, at 242, 79 S.Ot. 773, at 778.


. 359 U.S. 236, at 241, 79 S.Ot. 773, at 777.


. 359 U.S. 236 at 241, 79 S.Ot. 773 at 777.


.See Currier, Defamation in Labor Disputes : Preemption and the New Federal Common Law, 53 Va.L.Rev. 1, 2, 7-14; Mickelman, supra note 1, at 648.


. 359 U.S. 236 at 242, 79 S.Ct. 773 at 778.


. 359 U.S. 236 at 242-243, 244, 79 S.Ct. 773. The doctrine of primary jurisdiction, originally designed to protect the uniformity of Interstate Commerce Commission rules, has turned chiefly on the alleged expertness of federal administrative bodies in recent years. L. Jaffe, Judicial Control of Administrative Action 121-151 (1965).


. 359 U.S. 236 at 244, 79 S.Ct. 773 at 779.


. 359 U.S. 236 at 245, 79 S.Ct. 773.at 780.


. Currier, supra note 19, at 7-14; Michelman, supra note 1, at 648; Updegraff, Preemption, Predictability and ■ Progress in Labor Law, 17 Hastings L.J. . 473, 484-485.


. E. g., Marine Engineers Beneficial Ass’n v. Interlake Steamship Co., 370 U.S. 173, 82 S.Ct. 1237, 8 L.Ed.2d 418 (1962) ; Hanna Mining Co. v. Dist. 2, Marine Engineers Ben. Ass’n, 382 U.S. 181, 86 S.Ct. 327, 15 L.Ed.2d 254 (1965).


. E. g., Cox’s Food Center, Inc. v. Retail Clerks Union, Local No. 1653, 91 Idaho 274, 420 P.2d 645 (1966) ; Day v. Northwest Division 1055, 238 Or. 624, 389 P.2d 42 (1964) ; Fullerton v. International Sound Technicians, 194 Cal.App. 2d 801, 15 Cal.Rptr. 451 (1961); and cases cited in Currier, supra note 19, at 2 n. 7.


. Local 100 of United Ass’n of Journeymen and Apprentices v. Borden, 373 U.S. 690, 83 S.Ct. 1423, 10 L.Ed.2d 638 (1963).


. "Local No. 207, Internation Ass’n of Bridge, etc., Iron Workers v. Perko, 373 U.S. 701, 83 S.Ct. 1429, 10 L.Ed.2d 646 (1963).


. 373 TJ.S. 690 at 697, 83 S.Ct. 1423 at 1427.


. San Diego Building Trades Council v. Garmon, 359 U.S. 236, 242, 79 S.Ct. 773, 778, 3 L.Ed.2d 775 (1959).